     Case 3:17-cr-00400-HZ         Document 239         Filed 05/01/19    Page 1 of 5




Lisa Ludwig
Ludwig Runstein
333 SW Taylor St., Suite 300
Portland, OR 97204
(503) 223-5570
Lisa@l2r2law.com

Tiffany Harris
Attorney at Law
333 SW Taylor St., Suite 300
Portland, OR 97204
(503) 782-4788
tiff@harrisdefense.com

Stand-by counsel for Jason Schaefer



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                         ) No. 3:17-cr-00400-HZ
                                                  )
                 Plaintiff,                       ) DEFENDANT’S AMENDED TRIAL
         vs.                                      ) EXHIBIT LIST
                                                  )
                                                  )
JASON PAUL SCHAEFER,
                                                  )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )


         Defendant Jason Schaefer submits the following amended list of exhibits he may

seek to admit during trial. The defendant reserves the right to offer additional exhibits as

may become necessary.



   Exhibit No.                                   Exhibit List:
   500              Application for search warrant by Wade Mutchler, dated October
                    10, 2017, search warrant, related documents. JPS000003-48

                                             1
 Case 3:17-cr-00400-HZ    Document 239         Filed 05/01/19   Page 2 of 5




501        Application for search warrant by Wade Mutchler, dated October
           18, 2017, search warrant, related documents. JPS000049-78
502        Application for search warrant by Wade Mutchler, dated October
           17, 2017, search warrant, related documents. JPS000079-111
503        Application for search warrant by Wade Mutchler, dated October
           13, 2017, search warrant, related documents. JPS000112-144
504        Washington County Sheriff’s interview of Det. Daniel Diamond.
           JPS001816-1831
505        Arrest warrant, Washington County Circuit Court. JPS004315
506        Wikipedia entry regarding Diisopropyl ether
507        Washington County Sheriff’s interview of Jeremy Chedester.
           JPS001798-1815
508        Portland Police report, dated October 11, 2017. JPS002314-2316
509        Record of Conviction, Erie County, NY. JPS004326
510        Washington County probation records. JPS002276-2291
511        Counterterrorism Assessment, generated April 11, 2017. JPS004305
512        FBI Import form, dated April 11, 2017. JPS004304
513        Tualatin Valley Fire and Rescue report. JPS 004483-4485
514        Washington County Sheriff’s Use of Physical Control Report.
           JPS004378-79
515        September 20, 2017 email from Jason Miller to Timothy Mokarry,
           et al. JPS001371-1373
516        Pollution report. JPS002120-21.
517        September 25, 2017 email from Wade Mutchler to T. Stewart.
           JPS004407
518        Kaiser Health records of Jeremy Chedester. JPS002367
519        FBI electronic communication, dated September 21, 2017.
           JPS001362-66
520        Washington County indictment. JPS004312-4314
521        Photo of desk with papers. JPS000571
522        Photo of desk with papers, chairs. JPS000571
523        Photo of lamp, closet. JPS 000566
524        Photo of lamp, closet, fan, buckets. JPS000565
525        Photo of beakers, other equipment, container. JPS000480
526        Photo of lab equipment, periodic table. JPS000479



                                    2
 Case 3:17-cr-00400-HZ     Document 239        Filed 05/01/19      Page 3 of 5




527        Photo of refrigerator in foreground, ceiling fan, living room. JPS
           000387
528        Photo of plastic containers, lab equipment, periodic table.
           JPS000388
529        Photo: view of kitchen, couch. JPS000383
530        Photo of back patio / deck. JPS000384
531        Photo of open laptop computer. JPS000520
532        Photo of papers in desk drawer. JPS000519
533        Photo of electrical equipment, cords. JPS000460
534        Photo of open spiral notebook. JPS000459
535        Photo of bathroom. JPS000563
536        Photo of fan, portable dresser. JPS000564
537        Photo of Beakers, bowl. JPS000402
538        Photo of Beakers, Chemsavers bottle. JPS000401
539        Photo of plastic containers in parking lot. JPS000495
540        Photo of plastic containers in parking lot. JPS000495
541        Photo of items on coffee table. JPS000399
542        Photo of lab equipment, miniature small refrigerator. JPS000400
543        Photo of closet, lamp. JPS000390
544        Photo of plastic buckets, work station. JPS000389
545        Photo of interior of refrigerator. JPS000483
546        Photo of interior of refrigerator. JPS000483
547        Photo of vegetable glycerine bottle, hydrogen peroxide bottle. JPS
           000507
548        Photo of nitric acid bottle, other bottles. JPS000508
549        Photo of interior of refrigerator. JPS000488
550        Photo of interior of refrigerator. JPS000487
551        Photo of chemical bottle in refrigerator. JPS000486
552        Photo of chemical bottles in door of refrigerator. JPS000485
553        Photo of back satchel on overpass. JPS000408
554        Photo of white Honda, police cars in roadway. JPS000407


                                     3
 Case 3:17-cr-00400-HZ     Document 239          Filed 05/01/19   Page 4 of 5




555        Photo of Camel cigarette box. JPS 001135
556        Photo of Camel cigarette box. JPS001136
557        Photo of white vehicle, debris. JPS 001145
558        Photo of car interior, cigarette boxes on seat. JPS1146
559        Photo of car interior. JPS 002048
560        Photo of car interior. JPS 002019
561        Photo of car interior. JPS 002017
562        Photo of large cardboard boxes, cigarette boxes. JPS002015
563        Photo of large cardboard boxes. JPS002011
564        Photo of interior of car, shattered glass, driver’s license. JPS002000
565        Photo of interior of car, shattered glass. JPS001996
566        Photo of interior of car, shattered glass. JPS001963
567        Photo of interior of car. JPS 001966
568        Photo of interior of car, glass fragments. JPS001967
569        Photo of interior of car door. JPS001970
570        Photo of interior of car, glass fragments. JPS001974
571        Photo of cigarette. JPS001977
572        Photo of interior of car. JPS001978
573        Photo of interior of car. JPS001982
574        Photo of Postal Service packaging inside car. JPS001926
575        Photo of Postal Service packaging inside car. JPS001925
576        Photo of interior of car. JPS001924
577        Photo of interior of car. JPS001923
578        Photo of open spiral notebook.
579        Photo of supine person, sheriff’s deputy in roadway.
580        Photo of bleeding person outside of white car window.
581        Photo of bleeding person outside of white car window
582        Photo of bleeding man with sheriff’s deputy
583        Photo of bleeding, disfigured hand.


                                      4
     Case 3:17-cr-00400-HZ       Document 239        Filed 05/01/19   Page 5 of 5




  584            Photo: close up of bleeding, disfigured hand.
  585            Photo: black hand gun. JPS004769
  586            Photo: close up view, black hand gun. JPS00470
  587            Photo: black hand gun, alternate view. JPS004771
  588            Photo: black hand gun, close up view of serial number. JPS004772
  589            Photo: ammunition. JPS004773
  590            Photo: ammunition, close up view of single round. JPS004774
  591            Photo: ammunition. JPS004775
  592            Photo: handgun clip. JPS004776
  593            Photo: taser. JPS004778
  594            Medical records, 14 pages.



Submitted this 1st day of May, 2019



                                      /s/ Jason Schaefer
                                      Jason Schaefer, Pro Se




                                            5
